Citation Nr: 1140524	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a groin injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989, and from December to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for residuals of a groin injury, to include a right knee disability.  The Board denied the claim in October 2010.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated May 2011, granted a Joint Motion.  

The Joint Motion specifically indicated that the appellant was not challenging the Board's determination regarding entitlement to service connection for a right knee disability related to the groin injury.  In this regard, citation was made to McPhail v. Nicholson, 19 Vet. App. 30, 33 (2005) for the holding that claims not argued on appeal are deemed abandoned.  As such, the matter with regard to a right knee disability is no longer before the Board for appellate consideration.

The Board notes that its October 2010 determination remanded a claim for service connection for a skin disability, to include bilateral tinea pedis, for additional development of the record.  This matter is not currently before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion pointed out that private medical reports of record established the Veteran had a groin strain clinically noted at points in time during the pendency of the appeal.  While the June 2010 VA examiner concluded that residuals of a groin injury were not then clinically demonstrated, no opinion was provided as to the etiology of groin strain as diagnosed in July 2005 by K.L., M.D. and diagnosed in August 2007 by N.C., M.D., as well as residual groin pain noted on physical therapy in February 2008 and in a May 2009 statement of J.K., M.D..  The Board believes additional development of the record is required for a clinical opinion as to whether the groin strain/pain clinically noted during points in time during the pendency of the appeal are related to any complaints or clinical findings in service, and to clarify whether the Veteran has current chronic residuals of a groin injury, and if so, whether such residuals are related to any complaints or clinical findings in service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide information concerning any treatment he received following service for groin strain/pain.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and information as to the reason records could not be obtained.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of chronic residuals of a groin injury clinically noted at any time during the pendency of the appeal.  All necessary tests should be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

* The examiner should be requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that groin strain as diagnosed in July 2005 by K.L., M.D. and diagnosed in August 2007 by N.C., M.D., as well as residual groin pain noted on physical therapy in February 2008 and in a May 2009 statement of J.K., M.D., are related to any complaint or clinical finding in service.  The examiner should specifically address the August 2007 report from Dr. Conley, as well as the May 2009 letter from Dr. Koch.  A rationale should be provided for the opinion expressed.

* The examiner should also be requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran currently has chronic residuals of a groin injury, and, if so, whether it is at least as likely as not they are related to any complaint or clinical finding in service.  A rationale should be provided for the opinion expressed. 

3.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

